 

 
EXHIBIT 10.31
 
COMVERGE, INC.
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
this 18th day of February, 2010, by and between R. Blake Young, an individual
(“Executive”), and Comverge, Inc., a Delaware corporation (the “Company”).   The
Executive and Company are collectively referred to as “Parties” and individually
as “Party”.
 
WHEREAS, the Company has wishes to employ Executive to provide personal services
to the Company and wishes to provide Executive with certain compensation and
benefits in return for such services;
 
WHEREAS, the Company has retained Executive in the past to serve as an
independent director to the Board, and the Company and Executive desire for the
Executive to remain as a “non-independent” director on the board, pursuant to
the this Agreement, and to assume the position and duties as provided herein;
and
 
WHEREAS, Executive wishes to be employed by the Company, and to provide personal
services to the Company in return for certain compensation and benefits.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Executive and the Company hereby agree as follows:
 
SECTION 1.  
EMPLOYMENT BY THE COMPANY.

 
1.1 Employment Agreement.  Executive’s relationship with the Company has been
solely as an independent director of the board.  Upon the date of execution of
this Agreement and conditioned upon the written consent of the Board of
Directors (the “Employment Date”), Executive’s continued employment with the
Company shall be pursuant to the terms stated herein.
1.2 Position and Duties.  Executive shall serve in the position of President and
Chief Executive Officer (collectively “President & CEO”), with such powers,
duties, and/or responsibilities as are assigned to Executive by the Company’s
Board of Directors or their delegate.  Executive will devote his best efforts,
time, and attention exclusively to the business of the Company, and shall
faithfully and efficiently discharge all duties and responsibilities assigned to
him hereunder.  Executive shall comply with all Company policies, procedures and
practices as may now exist or which from time to time be implemented. In order
to fulfill the duties as described in this Section 1.2, Executive shall cease
performing any business activities through or for any business entity other than
the Company, including but not limited to any consulting activities in which
Executive engaged prior to his execution of this Agreement.
1.3 Location.  Executive’s primary office location shall be Atlanta, Georgia,
where for the first nine months the Executive may live in Houston, Texas and
commute to Atlanta, Georgia, with the understanding that the Executive shall
permanently relocate within next nine months of his start date to Atlanta,
Georgia.  Executive acknowledges that the Company’s business extends across the
entire United States and elsewhere and that, from time to time, however,
Executive’s duties may require him to travel and to work at other locations,
including but not limited to other Company office locations.
 
 
1

--------------------------------------------------------------------------------


 
1.4 Term.  The term of Executive’s employment hereunder shall commence as of the
Employment Date and shall continue through February 18, 2013 unless earlier
terminated pursuant to the provisions of this Agreement.  The Board may elect to
extend this Agreement by providing ninety (90) days advanced written notice
prior to any then-scheduled expiration.
 
SECTION 2.  
COMPENSATION, BENEFITS AND OWNERSHIP.

 
2.1 Compensation.  Executive shall be paid a salary, and shall be eligible to
receive incentive compensation, as described in Exhibit A attached hereto.  All
compensation payable pursuant to any plan or program described in Exhibit A
shall be governed by and subject to the applicable plan or program documents,
which may from time to time be amended, modified or terminated on such terms and
in such manner as is permitted in respect of the applicable plan or
program.  The Parties understand that, with the exception of the Company’s
withholding and payroll tax obligations, the Executive is responsible for all
income tax obligations and that there are no additional payments to be made by
the Company to the Executive for such obligations.
 
2.2 Company Benefits.  Subject to the satisfaction of the general rules for
eligibility and participation under the Company’s standard employee benefit
plans and practices, Executive shall be allowed to participate in the Company’s
standard employee benefit plans and practices which may be in effect from time
to time during the term of Executive’s employment and are provided by the
Company to its employees generally.  Such participation shall be governed by the
applicable plan documents, and the Company reserves the right, in its
discretion, to amend, modify, or discontinue any benefit plan or practice.
 
2.3 Section 280G Limitation.  In the event that any payments to which Executive
becomes entitled in accordance with the provisions hereof, or in connection with
any plans or programs referred to in Exhibit A or Section 2.2 hereof, would
otherwise be deemed to constitute “parachute payments” (each one, a “Parachute
Payment”) within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended and the regulations and administrative guidance thereunder (the
“Code”), then such Parachute Payments will be subject to reduction to the extent
necessary to assure that Executive receives only the greater benefit of
receiving (a) the amount of those payments which would constitute such a
Parachute Payment or (b) the amount which yields Executive the greatest
after-tax amount of benefits after taking into account any excise tax imposed on
the payments provided to Executive pursuant to this Agreement (or on any other
benefits to which Executive may be entitled in connection with the Change in
Control or the subsequent termination of service) under Section 4999 of the
Code.
 
 
3

--------------------------------------------------------------------------------


 
SECTION 3.  
ASSIGNMENT OF INTELLECTUAL PROPERTY.

 
3.1 Ownership and Assignment of Intellectual Property.  All processes, products,
methods, improvements, discoveries, inventions, ideas, creations, trade secrets,
know-how, machines, programs, designs, routines, subroutines, techniques, ideas
for formulae, writings, books and other works of authorship, business concepts,
plans, projections and other similar items, as well as all business
opportunities discovered, conceived, designed, devised, developed, perfected or
made by Executive, whether alone or in conjunction with others, and within the
course of Executive’s job responsibilities to the Company, and related in any
manner to the actual or anticipated business of the Company or to actual or
anticipated areas of research and development of the Company (all of the
foregoing collectively, the “Intellectual Property”), shall be promptly
disclosed to and are the property of the Company, and Executive hereby assigns,
transfers and conveys all of the Intellectual Property and all of Executive’s
rights therein to the Company.  The term “Intellectual Property” shall be given
the broadest interpretation possible and shall include any Intellectual Property
conceived, designed, devised, developed, perfected or made by Executive during
off-duty hours and away from the Company’s premises, as well as those conceived,
designed, devised, developed, perfected or made in the regular course of
Executive’s performance under this Agreement.
 
3.2 Post-Employment Assignment of Intellectual Property.  In consideration of
the benefits provided pursuant to this Agreement, particularly those benefits
conferred by Section 6.5 and any stock option or similar rights pursuant to any
Company plans in which Executive was a participant, all Intellectual Property
discovered, conceived designed, devised, developed, perfected or made by
Executive following the termination of this Agreement shall be Intellectual
Property covered by the scope of Section 3.1 if it was conceived, in whole or in
part, while this Agreement remains in effect.  All Intellectual Property
conceived, designed, devised, developed, perfected or made by Executive within
twelve (12) months after termination of this Agreement shall be disclosed to the
Company, and shall be presumed to have been conceived, designed, devised,
developed, perfected or made by Executive during the Term, and Executive shall
have the burden of proving otherwise in order to successfully rebut such
presumption.
 
3.3 Written Assignments.  Executive shall execute and deliver, both during the
Term and thereafter in connection with a severance agreement required under
Section 7.5(g) to and in favor of the Company such assignments (including
patent, trademark and copyright assignments), documents, instruments and
applications (including patent, trademark or copyright applications) as the
Company may deem appropriate or necessary to claim, secure, acquire, perfect,
defend, enforce and/or assign any and all rights and privileges in and to or
arising from the Intellectual Property.  Executive shall also, both during the
Term and thereafter, cooperate with the Company, and to render such assistance
as the Company may reasonably require, in connection with any process (whether
administrative, judicial or otherwise) associated with the Company’s efforts to
claim, secure, protect, perfect, defend, assign and/or enforce such rights and
privileges in favor of the Company and its successors, licensees and
assigns.  Executive shall also, both during the Term and thereafter, promptly
disclose to the Company fully and in writing any Intellectual Property that
Executive may conceive, make, or develop, in whole or in part, by himself or
jointly with others during his Term with the Company, (a) whether or not the
Intellectual Property was created at the suggestion of the Company; and (b)
whether or not the Intellectual Property was reduced to drawings, written
description, documentation, models or other tangible form.
 
 
2

--------------------------------------------------------------------------------


 
3.4 Work Made for Hire.  Executive acknowledges and agrees that any work of
authorship comprising Intellectual Property shall be deemed to be a “Work Made
for Hire,” to the extent permitted by the United States Copyright Act (17 U.S.C.
§ 101 (2000)).  To the extent that any such work of authorship may not be deemed
to be a Work Made for Hire, Executive hereby irrevocably assigns all ownership
rights in and to such work to the Company.  If any such work of authorship
cannot be assigned, Executive hereby grants to the Company an exclusive,
assignable, irrevocable, perpetual, worldwide, sub-licensable (through one or
multiple tiers), royalty-free, unlimited license to use, copy, reproduce,
distribute, modify, adapt, alter, translate, improve, create derivative works
of, practice, publicly perform, publicly display and digitally perform and
display such work in any media now known or hereafter known.  Outside the scope
of his employment, Executive agrees not to (a) practice, display, copy,
reproduce, distribute, transfer, modify, adapt, alter, translate, improve, or
create derivative works from, or otherwise use, any such work of authorship or
(b) incorporate any such work of authorship into any product or invention
unrelated to the Company’s business.  To the extent moral rights (as defined by
applicable law) may not be assignable under applicable law and to the extent the
following is allowed by the laws in the various countries where moral rights
exist, Executive hereby irrevocably waives such moral rights and consents to any
action of the Company that would violate such moral rights in the absence of
such consent.
 
3.5 No License Granted.  Executive acknowledges and agrees that nothing in this
Agreement shall be deemed to grant, by implication, estoppel, certain rules of
construction, or otherwise, (a) a license from the Company to Executive to make,
develop, use, license, disclose, or transfer in any way a Intellectual Property
or (b) a license from the Company to Executive regarding any of the Company’s
existing or future ownership rights.
 
SECTION 4.  
CONFIDENTIALITY.

 
4.1 Confidentiality Obligation.  Executive acknowledges and agrees that he has
and will have access to Proprietary, Trade Secret and Confidential Information
(as those terms are defined below in Section 4.2) as a result of his employment
with the Company, and that such information constitutes valuable, special and
unique property of the Company.  Without limiting the generality of the
foregoing, Executive expressly acknowledges that, in the course of performing
his services pursuant to this Agreement, he will obtain or learn Confidential
and Proprietary Information regarding the Company including, without limitation
information regarding the Company’s operations, financial results, pricing,
customers, suppliers and other matters.  Accordingly, at all times while
employed by the Company, and continuing for a period of three (3) years with
respect to Proprietary and Confidential Information, and for whatever time Trade
Secret Information remains a Trade Secret under applicable law, following the
termination of his employment with the Company for whatever reason, Executive
shall neither use nor disclose, nor permit any person or entity within his
reasonable control to use or disclose, any Proprietary, Trade Secret, and
Confidential Information, and shall maintain and protect the secrecy of the
Proprietary, Trade Secret, and Confidential Information, except to the extent
required in the ordinary course of Executive’s employment with the Company, and
then only subject to the direction and control of the Company.  Additionally,
Executive shall cause all persons and entities within his reasonable control to
use their respective best effort(s), to maintain and protect the secrecy of the
Proprietary, Trade Secret and Confidential Information.  Executive further
acknowledges that in the performance of his job duties to this Agreement, he
will have access to and be informed of the Proprietary and Confidential
Information (as described in Section 4.2) belonging to customers of Company, and
that he shall return to the Company any such information within his actual or
indirect position and comply with any restrictions concerning such information
within his possess and comply with any restrictions concerning such information
that have been imposed upon by its customer with respect to the use, disclosure,
or return information.
 
 
3

--------------------------------------------------------------------------------


 
4.2 Definition of Proprietary, Trade Secret and Confidential Information.  As
used in this Agreement the term “Proprietary, Trade Secret and Confidential
Information” means any non-public knowledge, information or property relating
to, or used or possessed by, the Company (or its customers, as the case may be),
and includes, without limitation, the following:  trade secrets, patents,
copyrights, software (including, without limitation, all programs,
specifications, applications, routines, subroutines, techniques, code and ideas
for formulae); ideas, information, concepts, data, drawings, designs and
documents; names of clients, customers, but not limited to employees, agents,
contractors and suppliers; business plans, marketing plans and marketing
information; financial, pricing, and cost information and other business
records; and all copies of any of the foregoing.   Trade Secrets shall be such
information defined by applicable law as a Trade Secret.
 
4.3 Return of Confidential Information.  Executive agrees that he shall
immediately, upon the request of the Company, return to the Company all
Proprietary, Trade Secret, and  Confidential Information and any other tangible
material containing, prepared on the basis of, or reflecting any Proprietary,
Trade Secret, and  Confidential Information (whether prepared by the Company,
Executive or otherwise) and shall not retain any copies, extracts or other
reproductions, in whole or in part, of such Proprietary, Trade Secret,
and  Confidential Information.
 
4.4 Return of Company Property.  All products, records, designs, patents,
trademarks, copyrights, plans, manuals, memoranda, lists and other documents or
other property of the Company or any of its affiliates in the possession or
control of Executive and all records compiled by the Executive which pertain to
the business of the Company or its affiliates, shall be and remain the property
of the Company and shall be subject at all times to its discretion and
control.  Likewise, all correspondence with customers or affiliates of the
Company, all reports, records, charts, and advertising materials and any data
pertaining to the Company, its affiliates or the business of the Company or its
affiliates that are held by or on behalf of Executive shall be delivered
promptly to the Company without request on the date Executive’s employment with
the Company terminates or at any other time promptly upon request by the
Company.
 
4.5 Nature of Obligation.  The obligations of Executive set forth in this
Section 4 are in addition to, and not in lieu of, any of Executive’s duties or
the Company’s rights and remedies, at law or in equity, with respect to the
Company’s Proprietary, Trade Secret, and Confidential Information and
property.  The Company may pursue all such rights and remedies, as well as
remedies for the breach of the provisions set forth herein.  Also, the
Proprietary, Trade Secret, and  Confidential Information and other property
referenced in this Section 4 constitute valuable property of the Company or its
customers, the ownership of which is not dependent upon the performance by the
Company of any of its obligations under this Agreement or the performance of any
legal, statutory or other duty, if any, to Executive.  Accordingly, Executive
shall perform its obligations under this Section 4 regardless of any alleged or
actual breach or failure to perform by the Company.
 
 
4

--------------------------------------------------------------------------------


 
4.6           Post Termination Activities.  Executive acknowledges and agrees
that, during the course of his employment with the Company, he had access to the
Company’s Proprietary, Trade Secret and Confidential Information, and that
disclosure to or use of such information by a competitor of the Company would
cause the Company irreparable harm.  Executive agrees and acknowledges that
should he engage in the restricted activities as set forth in Section 5 hereof,
he will inevitably disclose the Company’s Proprietary, Trade Secret and
Confidential Information.


SECTION 5.  
NONCOMPETITION AGREEMENT.

 
In consideration of the compensation paid or payable to Executive by the Company
pursuant to this Agreement (including, but not limited to, Section 2 hereof),
Executive hereby agrees as follows:
 
5.1 With respect to the provisions contained in Sections 5 and 6 of this
Agreement, Executive acknowledges:
 
(a)           That in his position as described herein, he will learn, develop
and/or have access to all of the Company’s Proprietary, Trade Secret and
Confidential Information as defined by Section 4.2 of this Agreement.  Executive
further acknowledges that if he were to engage in the Restricted Activities that
violate Sections 5.2 or 5.3 of this Agreement, he would be required to
inevitably disclose some or all of the Company’s Proprietary, Trade Secret and
Confidential Information in the performance of such Restricted Activities, and
such inevitable disclosure would harm the Company if not prevented.  To avoid
such inevitable disclosure and the harm to the Company resulting therefrom,
which Executive agrees is a legitimate business interest of the Company,
Executive agrees that the Restricted Activities and the Territory as defined by
Sections 5.2 and 5.3 of this Agreement are reasonable and designed solely to
protect the Company’s legitimate business interest.
(b)           That the Company’s business is nationwide in scope, that its
customers are not restricted to any single state in the United States, and that
in the performance of his duties as set forth in this Agreement, Executive shall
perform services on behalf of the Company in all states in which the Company
does business.  During the term of this Agreement, Executive will devote all of
his working time and energies to the Company, and will not, without the
Company’s express written permission, work for or provide services to any other
entity, whether as a consultant, independent contractor, owner, partner, agent,
representative, officer, director or employee.  This restriction, however, shall
not apply to any Executive’s ownership of, or investments in, business entities
that do not compete with Company during the term of this Agreement or
afterward.  Executive also is permitted to own up to 1% of any class of
securities of any corporation in competition with the Company that is actively
traded on a national securities exchange or through NASDAQ.
 
(c)           That Executive shall have significant involvement in the
development and maintenance of the Company’s relationships with its Customers,
as defined by Section 6.2 of this Agreement, on a nationwide basis as well as
the implementation, continuance and quality of the services provided by the
Company to those Customers and that Executive’s efforts on behalf of the Company
will significantly contribute to the Company’s goodwill within the marketplace.
 
 
5

--------------------------------------------------------------------------------




(d)           That in his position, Executive shall participate in the direct
solicitation of prospective Customers of the Company, and that through such
participation, will learn of the Company’s sales strategies for those
prospective Customers and that such sales strategies constitute a competitive
advantage of the Company.


(e)           Reasonable Covenants.  Executive acknowledges and agrees that the
covenants set forth in Sections 5 and 6 of this Agreement are necessary and
reasonable to protect the Company and the conduct of its business and are a fair
and reasonable restraint on Executive in light of the activities and business of
the Company on the date of execution of this Agreement and the future plans of
the Company; and that such covenants also be construed and enforced in light of
the activities and business of the Company (including business activities in the
planning stage) on the date of termination of Executive’s employment with the
Company.  Executive acknowledges that he will not suffer any undue hardship as a
result of the covenants set forth in Sections 4, 5 and 6 and that he will be
able to pursue his occupation notwithstanding his obligations under Sections 4,
5 and 6.
 
5.2 In the event Executive’s employment with the Company ends or is terminated
pursuant to Sections 7.5(b), or (c) of this Agreement, and as consideration for
the payments to Executive as provided in Sections 7.5(b) or (c), Executive
hereby covenants that he will not, (i) within the Territory and during the
Noncompetition Period, without the prior written consent of the Company, engage
in any Restricted Activities for or on behalf of any corporation, partnership,
venture or other business entity which is engaged in the Restricted Business in
the same or similar capacity as Executive performed for the Company. The term
“Noncompetition Period” means the period beginning on the date of this Agreement
and ending two (2) years after the date Executive’s employment with the Company
ends or is terminated. The term “Restricted Activities” means having ownership
of or being employed by as an employee, agent, or representative, or as an
independent contractor or otherwise, and providing services similar to the
services Executive provides to the Company.  The term “Restricted Business”
includes (i) demand response and energy efficiency, and related services,
hardware and software applications, and (ii) any other business in which the
Company (y) is engaged or (z) can demonstrate, through documentation reviewed by
the Executive during his employment and in his capacity as President and CEO,
has contemplated being engaged in at the time of termination; and where such
Restricted Business shall not include working as an employee at a utility. The
term “Territory” means the  United States of America.
 
5.3 In the event Executive’s employment ends or is terminated pursuant to
Section 7.5(a) of this Agreement, Executive shall be prohibited from engaging in
the Restricted Activities as defined in Section 5.2 of this Agreement for a
period of one (1) year after the date the Executive’s employment with the
Company ends or is terminated.  The definitions contained in Section 5.2 are
incorporated by reference in this Section 5.3.
 
 SECTION 6.  NONSOLICITATION AGREEMENT


6.1           During the term of this Agreement and for a period of one (1) year
after Executive’s employment is terminated for any reason, Executive will not,
directly or indirectly, individually or on behalf of any other person, firm,
partnership, corporation, or business entity of any type, solicit, assist or in
any way encourage any current employee or consultant of the Company, whom
Executive supervised or had responsibility for during the twelve (12) months
prior to the termination of employment, to terminate his or her employment
relationship or consulting relationship with or for the Company, nor will
Executive solicit the services of any former employee or consultant of the
Company whom Executive supervised or had responsibility for during the twelve
(12) months prior to the termination of employment, whose service with the
Company has been terminated for less than six (6) months.
 
 
6

--------------------------------------------------------------------------------


 
6.2 (a)           During the term of this Agreement and for a period of one (1)
year after Executive’s employment ends or is terminated for any reason,
Executive will not, directly or indirectly, individually or on behalf of any
other person, firm, partnership, corporation, or business entity of any type,
solicit, divert, or take away, or attempt to solicit, divert, or take away, in
whole or in part, any Customer of the Company or otherwise interfere with the
Company’s relationship with any Customer, for the purpose of competing with the
Company in the Business.  For purposes of this Agreement, “Customer” shall mean
any person, company or business entity to which the Company sells or licenses
goods or services at the time Executive’s employment with the Company terminated
and with whom Executive had material business contact during the twelve months
(12) months prior to his termination of employment, and “Business” shall mean
providing energy related services, including without limitation energy load
control or demand response products and services, energy capacity, energy
efficiency, advanced metering solutions, or other alternative energy solutions
engaged in by the Company.
 
(b)           During the term of this Agreement, and for a period of six (6)
months after Executive’s employment ends or is terminated for any reason,
Executive will not, directly or indirectly, individually or on behalf of any
person, firm, partnership, corporation, or business entity  of any type,
solicit, divert or take away, or attempt to solicit, divert or take away, in
whole or in part, any Prospective Customer of the Company or otherwise interfere
with the Company’s relationship with any Prospective Customer, for the purpose
of competing with the Company in the Business.  For purposes of this Agreement,
“Prospective Customer” shall mean those persons, companies or businesses to whom
Executive personally made a proposal for the purchase of the Company’s goods or
services on behalf of the Company for such Prospective Customer to within the
six (6) months  prior to the end or termination of Executive’s employment with
the Company.


6.3           Enforcement.  The existence of any claim or cause of action of
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not preclude the Company’s enforcement of these covenants.


6.4           Survival.  The provisions of this Section 6 shall survive any
termination of this Agreement and are subject to paragraph 8 of this Agreement.
 
 
7

--------------------------------------------------------------------------------


 
SECTION 7.  TERMINATION OF EMPLOYMENT.


7.1Certain Definitions.  As used herein, the following terms shall have the
following definitions:
 
(a) Affiliate.  “Affiliate” shall mean an affiliate of the Company, as defined
in Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of
1934, as amended from time to time.
 
(b) Cause.  A termination by the Company with “Cause” shall include (without
limitation) (i) non-performance in the roles and duties, as assigned; (ii)
Executive’s breach of any material provision of this Agreement; (ii) Executive’s
material breach of any written Company policy contained in the Company’s manual
of policies and procedures; or material non-compliance with any lawful direction
given by the Company’s Board of Directors or its delegate; (iii) Executive’s
Disability (subject to Company’s legal obligations); (iv) Executive’s fraud with
respect of the business or affairs of the Company; (v) the commission by
Executive, or entering of a plea of nolo contendere with regard to, a felony or
a crime involving moral turpitude; or (vi) alcohol abuse or illegal drug use by
Executive; provided however, that in the event of Executive’s breach as set
forth in Sections 7(b)(i) and (ii) above, no Cause for termination shall be
deemed to exist for any such breach that is curable and which in fact is cured
by Executive within thirty (30) days after notice of such termination has been
delivered to Executive, and in the event of Executive’s breach, as set forth in
Section 7(b)(vi) above, no Cause shall be deemed to exist if the Executive and
Company agree on a remedial program for Executive and so long as Executive in
all respects complies with the requirements of such program.  During the time of
Executive’s participation in any remedial program as set forth above, Executive
shall, if directed by the Company, be on a paid leave of absence away from the
Company’s premises.
 
(c) Change in Control.  For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following events if, following such
occurrence, a Board Change (as hereinafter defined) occurs:
 
(i) any person becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates)
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding voting securities; or
 
(ii) any merger, amalgamation, acquisition, or consolidation of the Company is
consummated with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) more than fifty percent (50%) of the combined voting power of the
voting securities of the Company or such surviving or parent equity outstanding
immediately after such merger or consolidation; or
 
 
8

--------------------------------------------------------------------------------


 
(iii) there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect), other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least fifty
percent (50%) of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale, provided that
such transferee entity confirms in writing that it is bound by the terms of this
Agreement.
 
In the event that the foregoing definition of Change in Control does not comply
with the requirements of Section 409A of the Code, and an amount, benefit or
item of compensation hereunder would be subject to Section 409A of the Code, but
would not be so subject if the definition of Change in Control above complied
with the requirements of Section 409A of the Code, then with respect only to
such amount, benefit or item of compensation, the term “Change in Control” shall
mean a “change in control event” within the meaning of Treas. Reg.
§1.409A-3(i)(5).
 
(d) Board Change.  “Board Change” means any change in directors after giving
effect to any of the transactions described above as a result of which the
individuals serving on the Board prior to such transaction no longer comprise at
least a majority of the directors on the Board immediately after giving effect
to such transaction.
 
(e) Good Reason.  A termination by the Executive for “Good Reason” means
termination by Executive following (i) a reduction in Executive’s Annual Salary
or other material component of compensation (excluding stock options or similar
grants) required to be paid pursuant hereto without Executive’s prior written
consent; (ii) the Company’s relocation of the Executive, without the Executive’s
consent, to a permanent location more than seventy-five (75) miles from the
location specified in Section 1.2 of this Agreement, with the understanding that
Executive shall have nine months to move to Atlanta, Georgia; or (iii) the
appointment of any officer that would displace Executive as the highest-ranking
executive officer of the Company; provided however, that no Good Reason for
Executive’s termination shall be deemed to exist unless (i) Executive gives
notice to the Company of the action or condition which would constitute Good
Reason within sixty (60) days of the initial existence of such action or
condition, (ii) the action or condition which would constitute Good Reason is
not cured by the Company within the 30-day period after the timely provision of
the notice required herein, and (iii) Executive effects the termination for Good
Reason within thirty (30) days after the expiration of the 30-day cure
period.  After such thirty (30) day period, Executive shall be deemed to have
waived any right to terminate this Agreement pursuant to this Section 7.1(e).
       (f) Non-Renewal.  A non-renewal of this Agreement as provided in Section
1.4 shall not be considered a termination under any provision of this Section 7
and, upon such non-renewal by either party and the termination of this
Agreement, and Company shall be required to pay to Executive only the amounts
specified in Section 7.5 (a).
 
 
9

--------------------------------------------------------------------------------


7.2         Death by Executive.  This Agreement shall terminate upon Executive’s
death.
 
7.3         By the Company.  The Company shall have the right to terminate
Executive’s employment with the Company, at any time, with or without
Cause.  For avoidance of doubt, the parties agree that Executive has no right to
continue at any time in any office of the Company after being removed from such
office in the manner provided in the Company’s bylaws or other applicable
provisions of the Company’s governing law and instruments.
 
   7.4    By Executive.  Executive may terminate his employment with the Company
at any time, upon providing thirty (30) days advance notice, either with or
without Good Reason.  In the event Executive terminates his employment with the
Company with Good Reason, such notice shall specify the grounds for such
termination, and the Company shall have the opportunity to cure such grounds for
termination in accordance with the provisions of Section 7.1(e).
 
7.5 Severance Pay, Other Post-Employment Payments and Acceleration of Benefits
Upon Certain Terminations.  
 
(a) Termination by the Company for Cause or by Executive without Good
Reason.  If the Company terminates Executive’s employment for Cause, or
Executive terminates his employment without Good Reason, then in either such
event, Executive shall not be entitled to any severance pay, and shall only be
entitled to (i) any unpaid, but earned, salary, medical benefits, vested stock
options, and vested restricted stock; (ii) any unpaid but earned vacation in
accordance with Company policy then in effect; and (iii) any incurred but unpaid
ordinary and necessary business expenses properly documented by Executive in
accordance with the Company’s then effective expense reimbursement policy.
 
(b)           Termination by the Company Without Cause, or by Executive for Good
Reason.  Subject to subsection 7.5(c) below, if the Company terminates
Executive’s employment without Cause, or Executive terminates his employment
with Good Reason, then in such event Executive shall be entitled to all
compensation, benefits, and amounts allowed pursuant to subsections 7.5(a)(i),
(ii), and (iii) above and severance pay in the amount of two times his annual
base salary as specified in Exhibit A plus an amount equal to two times the
Executive’s target annual cash incentive. The benefits provided pursuant to this
Section 7.5(b) shall not include any stock option or similar grants and
Executive’s rights concerning any stock option or similar grants shall be
exclusively determined by applicable Company policies or plans concerning such
grants except as provided in Exhibit A. 
 
(c)           Certain Terminations Following a Change in
Control.  Notwithstanding the provisions of Section 7.5(b) above, in the event
the Company terminates Executive’s employment without Cause, or Executive
terminates his employment with Good Reason, concurrently with or within
twenty-four (24) months following a Change in Control, then, in lieu of the
payments specified in Section 7.5(b), Executive shall be entitled to all
compensation, benefits, and amounts allowed pursuant to subsections 7.5(a)(i),
(ii), and (iii) above and severance pay in the amount of three times his annual
base salary as specified in Exhibit A plus an amount equal to three times the
Executive’s target annual cash incentive.   In such event, all unvested options
to purchase Company stock held by Executive shall immediately vest and become
exercisable and all unvested restricted stock granted to Executive shall
immediately vest and the legend providing restrictions on the sale or transfer
of such stock related to such vesting shall be removed at the request of the
Executive.
 
 
10

--------------------------------------------------------------------------------


 
(d)           Continuation of Benefits.  In the event the Company terminates
Executive’s employment and Executive qualifies for and becomes entitled to the
severance pay provided pursuant to Section 7.5(b) or (c) above, as applicable,
the Company shall continue to provide medical benefits as noted in Section 2.2
and continue to pay on behalf of Employee the Company’s portion of the premium
for such medical benefits for the applicable COBRA period (currently 18
months).  After the applicable COBRA period, the Company shall pay Executive a
lump sum equal to six times the Company’s portion of the premium for such
medical benefits.  The above payments are subject to and in accordance with
Executive’s COBRA rights and the provisions of the applicable plan documents,
and the Company reserves the right, in its discretion, to amend, modify, or
discontinue any benefit plan or practice.  If the Executive elects to
participate in COBRA coverage for which he and/or his family is eligible under
the Company’s then-effective health plans, the Executive shall pay to the
Company on a monthly or quarterly basis, as the case may be, an amount equal to
the co-payment amount for which the Executive would have been responsible had he
remained an employee during the COBRA coverage period and the Company shall pay
to the plan administrator on behalf of Executive the entire cost of the COBRA
coverage.  Executive agrees to a netting of payments where applicable.
 
(e) Death or Disability.  Any termination of this Agreement by reason of
Executive’s death or disability shall not give rise to any severance payment
hereunder, but shall be without prejudice to any benefits payable to Executive
or his estate under applicable company benefits relating to such event.  For
purposes of this Agreement, the term “Disability” shall mean the Executive’s
inability to perform his duties, in all material respects, because of illness,
physical or mental disability, or other incapacity that continues for an
uninterrupted period of one hundred eighty (180) days.  Executive’s unvested
stock options and restricted stock not otherwise vested shall vest upon the
death or disability of Executive as provided in, and subject to the provisions
of, applicable Company policies or plans concerning the grants to Executive of
unvested stock options and restricted stock.
 
(f)           Timing of Payments.  All severance payments provided above shall
be paid in pursuant to Section 7.5(b) above, as applicable, that are measured by
Executive’s annual base salary shall begin as provided by Section 7.5(g) (except
as otherwise required by Section 10.11) and shall thereafter be paid at such
times and in accordance with the Company’s payroll policies and procedures as if
Executive were still employed by the Company; and all amounts of severance pay
with respect to bonus payments shall be pro rated over the period of one (1)
year, and payments of a proportional amount of such bonus payments shall begin
as provided by Section 7.5(g) (except as otherwise required by Section 10.11)
and shall thereafter be paid at such times as base salary payments are
made.   All severance payments provided pursuant to Section 7.5(c) above, as
applicable, that are measured by Executive’s annual base salary shall be paid in
one lump sum amount as provided by Section 7.5(g) (except as otherwise required
by Section 10.11).
 
 (g)           Requirements Regarding Eligibility to Receive Severance
Payments.  Notwithstanding any of the other provisions hereof, the Company shall
not be obligated to make and shall not make the severance payments provided
under Section 7.5(b) or (c) above unless Executive executes and delivers to the
Company within thirty (30) days from the date on which the Executive’s
employment is terminated, and does not at any time after execution and delivery
withdraw or revoke, a Severance Agreement substantially in the form as Exhibit
B, which is attached hereto and the assignment as set forth in Section 3.3.
Furthermore, in the event Executive initially qualifies to receive the payments
and benefits provided under this Section 7.5, but then fails to comply with his
obligations under this Agreement (including without limitation Sections 3, 4, 5
and 6 hereof), the Company’s obligations under this Section 7.5 shall terminate.
 
 
11

--------------------------------------------------------------------------------


 
(h)           Termination of other Compensation and Benefits.  Except as
otherwise required by applicable law or as provided above in this Section 7.5,
Executive’s eligibility for or entitlement to any other compensation or benefits
shall cease immediately upon termination of this Agreement and Executive’s
employment with the Company.
 
(i)           Characterization of Payments under Section 409A.  For purposes of
Section 409A of the Code (including, but not limited to, to application of the
exceptions for short-term deferrals and for “separation pay only upon an
involuntary separation from service”): (i) each payment provided for under this
Section 7.5 is hereby designated as a separate payment, rather than a part of a
larger single payment or one of a series of payments; and (ii) with respect to
the severance payments and benefits to which Executive may become entitled under
Section 7.5 of this Agreement and which are not in substitution or replacement
of “nonqualified deferred compensation” (within the meaning of Section 409A of
the Code), a termination of Executive’s employment by the Company without Cause
or by Executive for Good Reason is intended to constitute an “involuntary
separation from service” and, in turn, a “substantial risk of forfeiture”
(within the meanings of Section 409A of the Code).
 
7.6           Effect of Termination.  Termination of Executive’s employment with
the Company shall not limit, affect, or discharge Executive’s obligations under
Sections 3, 4 5 and 6 of this Agreement and shall not release the Company from
its obligations to make payments or provide benefits required by Sections 2.2
and 7.5 of this Agreement following such termination (subject to the limitations
provided in Section 7.3).  All other obligations as to periods after the date of
termination shall cease, without prejudice to the rights and remedies for events
or breaches prior to the date of termination.
 
7.7           Waiver.  The Company may waive or defer exercising its power to
terminate this Agreement, but such waiver or deferral shall not thereby (a)
establish a policy, interpretation, or course of performance that may be used to
construe, limit or affect the express terms of this Agreement, (b) preclude the
Company from exercising its rights or remedies hereunder or otherwise on any
other occasion or from using the breach as support for the exercise of its power
to terminate on any future occasion or (c) limit the ability of the Company to
revoke such waiver or deferral and exercise its power to terminate this
Agreement if it determines that the condition giving rise to a power to
terminate has continued, or if the Company determines in good faith that it was
not fully aware of all facts and circumstances of such condition, or if such
waiver or deferral may be retracted at common law.
 
7.8           Board Resignation.  The parties agree that upon termination of
Executive’s employment (whether by the Company, Executive or other operation of
this Agreement), the Executive shall provide to the Company Executive’s
unconditional resignation from the Company’s Board of Directors within five days
of receiving a request to do so from the Company’s Chairman or a majority of the
directors then in office excluding Executive.  The parties hereby agree and
acknowledge that the foregoing provision does not represent a present decision
to resign as a director of the Company.
 
 
12

--------------------------------------------------------------------------------


 
SECTION 8.  CERTAIN REMEDIES.
 
With respect to each and every breach or violation or threatened breach or
violation by Executive of Sections 3, 4, 5 and 6 of this Agreement, the Company,
in addition to all other remedies available at law or in equity, including, but
not limited to, specific performance of the provisions hereof, shall be entitled
to enjoin the commencement or continuance thereof and may, without notice to
Executive, apply to any court of competent jurisdiction for entry of an
immediate restraining order or injunction, without the necessity of proving
either inadequacy of legal remedies or irreparable harm and without the
necessity of posting a bond.  The Party that obtains a favorable judgment shall
be entitled to the recovery of reasonable attorney’s fees and expenses incurred
in conjunction with any such proceeding.
 
SECTION 9.  SEVERABILITY AND REFORMATION.

 
The provisions of this Agreement are severable, and any judicial determination
that one or more of such provisions, or any portion thereof, is invalid or
unenforceable shall not affect the validity or enforceability of any other
provisions, or portions thereof, but rather shall cause this Agreement to first
be construed in all respect as if such invalid or unenforceable provisions, or
portions thereof, were modified to valid and enforceable terms that effectuate
the compensation package that this Agreement provides for Executive and that
provide the greatest protection to the Company’s business and interests;
provided, however, that if necessary to render this Agreement enforceable, it
shall be construed as if such invalid or unenforceable provisions, or portions
thereof, were omitted.
 
SECTION 10.  GENERAL PROVISIONS.

 
10.1  Notices.  Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at Executive’s address
as listed on the Company payroll.
 
10.2  Waiver.  If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
 
10.3  Complete Agreement.  This Agreement constitutes the complete, final and
exclusive embodiment of the agreement of the Company and Executive with regard
to the subject matter hereof, and supersedes and replaces in all respects any
previous agreements solely regarding Executive’s employment by the Company or
the terms thereof.  This Agreement is entered into without reliance on any
promise or representation other than those expressly contained herein, and this
Agreement cannot be modified or amended except in a writing signed by Executive
and an authorized officer of the Company.
 
10.4  Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 
 
13

--------------------------------------------------------------------------------


 
10.5  Headings.  The headings of the sections hereof are inserted for
convenience of reference only and shall not be deemed to constitute a part
hereof or affect the meaning or interpretation of any of the provisions hereof.
 
10.6  Successors and Assigns.  This Agreement is intended to bind, inure to the
benefit of, and be binding upon, the successors and assigns of the Company,
including the surviving entity of any merger, consolidation, share exchange or
combination of the Company with any other entity.  Notwithstanding the
foregoing, Executive may not assign, transfer or delegate any of Executive’s
duties or obligations hereunder, and Executive may not assign or transfer any of
Executive’s rights hereunder without the written consent of the Company.
 
10.7  Choice of Law and Venue.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by the law of
the State of Texas.  Any dispute arising out of, or concerning, this Agreement
or the employment relationship between the parties, shall be resolved
exclusively in a federal or state court of competent jurisdiction located in
Texas.  To the extent necessary, the parties hereby submit to, and agree not to
contest, the jurisdiction of such courts.
 
10.8  Representations.  Each party represents and warrants to the other that he
or it has full power and authority to enter into and perform this Agreement and
that his or its execution and performance of this Agreement shall not constitute
a default under or breach of any of the terms of any agreement to which he or it
is a party or under which he or it is bound.  Each party represents that no
consent or approval of any third party is required for his or its execution,
delivery and performance of this Agreement or that all consents or approvals of
any third party required for his or its execution, delivery and performance of
this Agreement have been obtained.
 
10.9  Withholding.  Any and all amounts payable under this Agreement, including
without limitation, amounts payable under Section 2.1 or Section 6.1(c) hereof,
are subject to withholding for such federal, state, and local taxes as the
Company, in its reasonable judgment, determines to be required pursuant to any
applicable law, rule or regulation.
 
10.10  Survival.  The provisions of Sections 3, 4, 5, 7, 8, 9 and 10 of this
Agreement shall survive the termination of this Agreement for whatever reason.
 
10.11  Section 409A.   If the Executive is a “key employee,” as defined in
Section 416(i) of the Code (without regard to paragraph 5 thereof), except to
the extent permitted under Section 409A of the Code, no benefit or payment that
is subject to Section 409A of the Code (after taking into account all applicable
exceptions to Section 409A of the Code, including but not limited to the
exceptions for short-term deferrals and for “separation pay only upon an
involuntary separation from service”) shall be made under this Agreement on
account of the Executive’s “separation from service,” as defined in Section 409A
of the Code, with the Company until the later of the date prescribed for payment
in this Agreement and the first day of the seventh calendar month that begins
after the date of the Executive’s separation from service (or, if earlier, the
date of death of the Executive).
 


(Signature Pages Follow)
 
 
14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Executive have executed this Agreement to be
effective as of the day and year first above written.


THE “COMPANY”


COMVERGE, INC.




By:      /s/ Alec Dreyer
Name: Alec Dreyer
Title:   Chairman, Comverge Board of Directors


“EXECUTIVE”




By:      /s/ R. Blake Young
Name: R. Blake Young
Title:   President & Chief Executive Officer


 

 
15

--------------------------------------------------------------------------------


 
Exhibit A
 
Annual Salary*
 
Executive shall be paid at the rate of $450,000 per annum.
Annual
Cash Incentive1
Executive will have the opportunity to earn an annual bonus equal to 37.5%
(threshold), 75% (target) or 150% (maximum) of his annual salary based on the
achievement of performance criteria established by the Compensation
Committee.   This cash incentive is available for the Executive’s first year of
employment (calendar year 2010) and shall be prorated based on the start date of
the Executive’s services.
 
Annual
Equity Incentive1
Executive will have the opportunity to earn an annual equity award comprised of
a combination of restricted stock and options valued at 2.25 times salary
(threshold), 3.00 times salary (target) or 3.75 times salary (maximum) based on
the achievement of performance criteria established by the Compensation
Committee.  This annual equity incentive is not available for Executive’s first
year of employment (calendar year 2010).  Executive would be eligible for this
incentive for calendar year 2011.
 
Initial Equity/Stock Option Grants
Upon execution of the Agreement, and in consideration of Executive’s obligations
contained therein, including but not limited to the discontinuance of any
business or business activities in which Executive was engaged prior to the
execution of this Agreement, Executive shall be granted 92,000 shares of
restricted stock and 368,000 stock options.
 
Restricted stock shall vest 46,000 shares on February 18th, 2012, which is the
second year after the date this Agreement is executed, with the remaining 46,000
vesting on February 18th, 2013, which is the third year after the date this
Agreement is executed.
 
The stock options granted under this Agreement shall be at a strike price of the
closing price of the Company’s common stock as of the date that the Board
consents to the appointment of Executive as CEO, and shall vest quarterly on a
pro rata basis over the next four years.
 
 
Living & Relocation Expenses
Company shall pay to Executive a relocation stipend as follows:
 
Company will pay all reasonable household moving expenses on behalf of Executive
and his family for their relocation to Atlanta, Georgia.  These household moving
expenses will be direct-billed to the Company.
 
In addition, in consideration of other relocation expenses that Executive and
his family will incur, $125,000 will be paid upon execution of the Agreement and
$125,000 will be paid upon final relocation to Atlanta, Georgia.  This
relocation stipend includes without limitation expenses required for selling
Executive’s residence in Houston, Texas, to purchasing his Atlanta, Georgia
house, and all living and travel expenses during the process.
Attorney’s fees
Company shall reimburse Executive for all reasonable attorney’s fees associated
with the review and negotiation of this Agreement within thirty (30) days of
receiving the invoice for such fees and where such fees/invoice shall not exceed
$5000.
Vacation
Executive is entitled to four weeks of paid vacation each year.  Vacation shall
be prorated during the course of the year.




--------------------------------------------------------------------------------

 
1   The compensation committee will set Target, Threshold, and Maximum
performance levels for Annual Cash and Equity incentives.  The Threshold
performance level is the minimum level of performance required as a condition of
earning any incentive.  The Target performance level is the level of performance
at which the executive, operating division or company is expected to
perform.  The Maximum performance level is the highest level of payout.  The
committee has discretion to grant or not grant such Annual Cash or Annual Equity
Incentives, if in its reasonable discretion, is in the best interests of the
Company.
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
COMPANY CONFIDENTIAL
 
This Separation Agreement and General Release (“Agreement”) is made and entered
into on this ___ day of _________, ______ by and between Comverge, Inc., a
Delaware corporation (hereinafter referred to as “the Company”), and R. Blake
Young (hereinafter referred to as “Employee”).


W I T N E S S E T H
WHEREAS, Employee has been employed by the Company in the position of President
and Chief Executive Officer pursuant to an Executive Employment Agreement
(“Employment Agreement”) dated ________________, 2010; and


WHEREAS, the Company has decided not to renew the Employment Agreement and to
terminate the Employment Agreement and Employee’s employment with the Company
effective_____________________, subject to the terms of this Agreement; and


WHEREAS, the parties have decided to settle all rights, claims, and demands
which either party has against or may have against the other arising from the
non-renewal and termination of the Employment Agreement, Employee’s employment
or termination of his employment with the Company; and


WHEREAS, the Company and Employee desire to set forth their respective rights,
duties and obligations and desire complete accord and satisfaction of all claims
arising therefrom;


NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and Employee hereby agree as follows:


1.           Company’s Agreements.
(a) The Employment Agreement will terminate and Employee’s employment with the
Company will end on _________________________. Upon Employee’s execution and
non-revocation of this Agreement, Employee shall be entitled to the benefits set
forth in Section _________ of the Employment Agreement, which is incorporated
hereby by reference.  Employee’s entitlement to the benefits or payments from
the Company, except as expressly stated herein, is subject to Employee’s
acceptance of this Agreement and his compliance with the conditions set forth
herein.  At all times preceding and including his termination date, Employee
shall be responsible for cooperating with the Company and its directors,
officers, employees, agents and representatives.  Employee agrees to exercise
his best efforts to perform all job duties and responsibilities, and any task to
which he is assigned to perform, in a competent and satisfactory manner, to
comply with all policies, procedures and work directives, and to assist and
facilitate in the transition of his job responsibilities and functions.  Upon
termination of his employment, the Company agrees to pay Employee the severance
pay as set forth in Section _____ of the Employment Agreement, less any
withholdings that are required under federal and state law.  Except as
specifically set forth in this Agreement, Employee shall be entitled to no other
payments under this Agreement or the Employment Agreement.


(b) Whether or not Employee signs this Agreement, (i) the Company will pay to
Employee an amount constituting Employee’s accrued, unused vacation days and
reimburse Employee for business expenses in accordance with Company policies,
and (ii) Employee’s Group Medical and Dental benefits may be continued for up to
eighteen (18) months at Employee’s expense by completion and submittal of the
form provided by COBRA Administration Services.  Pursuant to Section _______,
the Company will continue to provide certain benefits assuming Employee
continues to pay his required payment amounts.
 
 

--------------------------------------------------------------------------------






2.           Employee’s Agreements.


(a)           As a material inducement to the Company to enter into this
Agreement, Employee hereby irrevocably and forever releases the Company and its
parent and/or related companies, subsidiaries, or affiliates, and their past,
present and future officers, directors, employees, agents and attorneys
(collectively “Releasees”) from any and all charges, claims, complaints,
demands, liabilities, rights, obligations, promises, causes of action, costs,
damages at law, expenses (including attorneys’ fees and costs actually
incurred), and suits hidden, of any nature whatsoever, known or unknown, which
Employee ever had, may have, or now has arising from or related to, directly or
indirectly, Employee’s Employment Agreement, his employment by the Company or
any other events which have occurred as of the date of this Agreement, including
but not limited to any claims arising under Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Americans with Disabilities
Act, the Family Medical Leave Act, the Age Discrimination in Employment Act and
any and all other federal and state laws or statutes.  Notwithstanding the
foregoing, Employee does not release (i) any claims under this Agreement or
under the Age Discrimination in Employment Act that may arise after the
execution of this Agreement, or (ii) any rights that Employee may have to
indemnification under applicable law or the Company’s articles of incorporation
and by-laws, or benefits under any directors and officers insurance that is or
may have been in existence at or prior to the date hereof, or (iii) any vested
benefits under any Company benefit plans or programs.


(b)           Employee agrees not to commence any legal proceeding or lawsuit
against the Company or any Company Affiliate arising out of or based upon
Employee’s employment with the Company or the end of Employee’s employment with
the Company; provided, however, this provision does not apply to any claims or
causes of action not released pursuant to Section 2(a) above, including without
limitation any claims or causes of action accruing and based upon conduct
occurring after the Effective Date of this Agreement, including, without
limitation, any claims or causes with respect to Executive’s rights to payments
or benefits under this Agreement.


(c)  Employee represents and agrees that he will keep the terms, the amount, and
the fact of this Agreement completely confidential and he will not hereafter
disclose such information to anyone except members of his family, his
professional advisers (who have agreed to confidentiality obligations), or
otherwise as he may be required to do so by law.  Employee further agrees that,
with the exception of allegations, representations, or statements made in formal
legal or arbitration proceedings, he will not engage in any conduct which is
designed to disparage or has the effect of disparaging the Company or any of its
officers, parent, subsidiary, affiliate, or related companies or their agents,
employees or representatives.  Company agrees that it will not engage in any
conduct which is designed to disparage or has the effect of disparaging
Employee.


  (d)           In the event that the Company becomes involved in any civil or
criminal litigation, administrative proceeding or governmental investigation,
Employee shall, upon request during the twelve-month period following the End
Date, provide reasonable cooperation and assistance to the Company, including
without limitation, furnishing relevant information that he remembers or is in
his possession, attending meetings and providing statements and testimony;
provided, however, that such cooperation and assistance does not unreasonably
interfere in any subsequent employment of Employee.  The Company will reimburse
Employee for all reasonable and necessary costs and expenses Executive incurs in
complying with this Section.
 
 

--------------------------------------------------------------------------------




(e)  Employee represents and warrants that he has been encouraged to seek advice
from anyone of his choosing, including his attorney, accountant or tax advisor
prior to his signing it; that this Agreement represents written notice that he
do so; that he has been given the opportunity and sufficient time to seek such
advice; that he has carefully read and fully understands all of the provisions
of this Agreement; and that he is voluntarily entering into this
Agreement.  Employee understands that he may take up to twenty-one (21) days to
consider whether or not he desires to enter into this Agreement.  Employee
further represents and warrants that he was not coerced, threatened or otherwise
forced to sign this Agreement, and that his signature appearing hereinafter is
genuine.


(f)           Employee represents and acknowledges that, in executing this
Agreement, he does not rely and has not relied upon any representation or
statement made by any of the Releasees or by any of the Releasees’ agents,
representatives, or attorneys with regard to the subject matter, basis, or
effect of this Agreement.


(g)           Employee hereby acknowledges, that during his employment, he
agreed to certain post-termination obligations restrictive covenants which are
contained in the Employment Agreement at Sections 3, 4, 5, and 6 and which are
incorporated herein by reference.  Employee further acknowledges and agrees that
Sections 3, 4, 5, and 6 shall remain in full force and effect after the
termination of the Employment Agreement and Employee’s employment with the
Company and that he will comply with his obligations as set forth in Sections 3,
4, 5, and 6.


            (h) For a period of one year from the date hereof, unless
specifically invited in writing by the Company, neither you nor any of your
representatives acting on your behalf or on behalf of other persons acting in
concert with you will in any manner, directly or indirectly effect or seek,
offer or propose (whether publicly or otherwise) to effect, or announce any
intention to effect or cause or participate in or in any way assist, facilitate
or encourage any other person to effect or seek, offer or propose (whether
publicly or otherwise) to effect or participate in any “proxy” “solicitation”
(as such terms are used in the proxy rules of the Securities and Exchange
Commission) or consents to vote any voting securities of the Company, or make
any communication exempted from the definition of “solicitation” by Rule
14a-1(1)(2)(iv) under the Exchange Act.
 
 

--------------------------------------------------------------------------------




3.           Other Agreements.
(a)           Employee understands and acknowledges that he has seven (7) days
after his acceptance and execution of this Agreement to revoke this
Agreement.  Should Employee choose to revoke his acceptance and execution of
this Agreement within that seven (7) day period, he must submit such revocation
in writing to the General Counsel of the Company prior to the expiration of the
seven (7) day period.  After such seven (7) day period, this Agreement will be
irrevocable.


(b)           This Agreement supercedes and terminates any prior agreements,
whether written or otherwise, between Employee and the Company or any
predecessor of the Company.


(c)           Employee warrants that he will deliver to the Company all property
belonging to the Company no later than his date of termination.  Employee
acknowledges and agrees that payment from the Company under this Agreement is
contingent upon the return of all Company property.


(d)           The Company and Employee agree that the failure of the Company to
insist upon any one or more instances relating to the performance of any of the
terms, covenants, or conditions of this Agreement shall not be construed as a
waiver or relinquishment of any right granted hereunder or of the future
performance of any such term, covenant, or condition.


(e)           The Company and Employee agree that this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, heirs, executors, administrators, and representatives.  Neither this
Agreement nor any right hereunder may be assigned by Employee.


(f)           The Company and Employee agree that this Agreement sets forth the
full and complete understanding of the parties with respect to the matters
addressed herein and that the validity of this Agreement and any of the
provision hereof shall be interpreted, construed, and determined under and
according to the laws of the State of Texas.


4.           Employee Statement.
I have read and understand this entire Agreement.  I understand that I have
twenty-one (21) days to consider whether or not I desire to enter into this
Agreement.  I understand that I have seven (7) days to revoke this Agreement
even after I provide a signed copy to the Company.  After the expiration of such
seven (7) day period, this Agreement will be binding upon me and will be
irrevocable.
I understand that by signing this Agreement, I am giving up rights I may
have.  I understand I do not have to sign this Agreement.


 
 
___________________________
R. Blake Young


___________________________
Date:                                                                        


COMVERGE, INC.
 
 
By: ________________________  
 
                                                                    
Date: ______________________                                                                       
 

 

--------------------------------------------------------------------------------



